DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US17/43348, filed 7/21/2017, which claims benefit to US Provisional Application No.62/365,139 filed on 7/21/2016. It is noted that the provisional application has been thoroughly reviewed and does not support the instant claims. The provisional application does not teach quantitating levels of isoforms and determining a ratio. The provisional also does not teach each of the genes of Claim 10.  Accordingly, the instant claims benefit from the July 21, 2017 filing date of the PCT.

Status of the Claims
	Claims 1-10 are pending. Claim 9 is withdrawn as being drawn to non-elected subject matter. Claims 1-8 and 10 are examined.

Drawings
	The drawings filed on 1/17/2019 are acceptable.


Restriction/Election

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are the genes identified in claims 7, 8, 9 and 10. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)    all alternatives have a common property or activity; AND
(B) (1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. The chemical compounds of Claims 7, 8, 9 and 10 are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. Each of the distinct genes are located in different loci on different chromosomes. The recited mRNAs do not belong to a recognized chemical class because there is no expectation from the knowledge in the art that the mRNAs will behave in the same manner and can be substituted for one another with the same intended result achieved. In other words, there is no expectation from the knowledge In the art that each of the recited mRNAs would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention. Further there is no evidence of record to establish that it is clear from their very nature that each of the 
During a telephone conversation with Janice DeYoung on 3/18/2021 a provisional election was made to prosecute the gene combination of MBNL2, MBNL1, SOS1, CLASP1, MAP3K4 and optionally INSR, the limitation of claim 8. Affirmation of this election must be made by applicant in replying to this Office action. The claims will be examined to the extent they read on the elected combination of genes. Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 reads “comparing the ratio of properly spliced to mis-spliced in a subject”. The claim seems to be missing a word as it is unclear what spliced and mis-spliced are referring to. For purposes of compact isoforms in a subject”. Appropriate correction is required.
Claim 2 also includes the phrase “reference ration”. A reference ration does not make sense in the context of the claim, perhaps it is a typographical error? For purposes of compact prosecution, the claim will be interpreted as including the phrase a “reference ratio”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 includes the phrase “comparing the first and subsequent ratios, wherein a ratio in the second sample that is higher than the ratio in the subsequent sample indicates the treatment is effective” in lines 8-9 of 
Claims 4 and 5 recite the limitation “wherein the treatment that is intended to correct splicing; to inhibit or reduce levels of mis-spliced transcripts; or to alter splicing to produce a functional protein”. The limitation does not make sense as written. The claim is either missing the final portion of the claim, or the word “that” is in error. It is unclear what Applicant intends to claim. For purposes of compact prosecution, the claim is being interpreted as “wherein the treatment is intended to correct splicing; to inhibit or reduce levels of mis-spliced transcripts; or to alter splicing to produce a functional protein”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is drawn to non-statutory subject matter.
35 U.S.C. 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. MPEP§2108. Regarding judicial exceptions, "[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of science and technological work." Gottschaik v. Benson, 408 U.S. 83, 67 (1972); see also MPEP § 2106, part II.
The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’I, 134 S. Ct. 2347, 2354 (2014); Bilski v, Kappos, 561 U.S. 593, 601 (2010).
The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. Prometheus Labs., Inc., 568 U.S. 86, 71 (2012). "[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v, Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 581 U.S. at 601 (2010).
Mayo, 568 U.S. at 72 (quoting Gottschaik, 409 U.S. at 71-72). In Mayo, the Court found that "[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77. Additionally, '"conventional or obvious’ [pre]-solution activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law." id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski. 581 U.S. at 593 “[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’… adding ‘insignificant post-solution activity’") (quoting Diehr, 450 U.S. at 191-192).
The unpatentability of natural products was recently confirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2118 (2013). 
In Alice Corp,, the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements ‘transform the nature of the claim' into a patent-eligible application." 134 S. Ct. at 2355 (citing and quoting Mayo 566 U.S. at 72-73, 76-78).

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
Question 2A Prong 1
	The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.
Claim 1 is directed towards obtaining a sample of urine from a subject with a disease associated with aberrant mRNA splicing; isolating extracellular mRNA in the sample; determining the selected mRNA in the sample, wherein the selected mRNA is aberrantly spliced in the subject and is suspected to be present in a plurality of spliced isoforms in the sample, wherein the spliced isoforms comprise properly spliced isoforms and mis-spliced isoforms; quantitating levels of the properly spliced isoforms and mis-spliced isoforms of the selected mRNA in the sample; and determining a ratio of the properly spliced isoforms to the mis-spliced isoforms in the sample.
Claim 2 is directed towards obtaining a sample of urine from a subject with a disease associated with aberrant mRNA splicing; isolating extracellular mRNA in the sample; determining the selected mRNA in the sample, wherein the selected mRNA is 
Claim 3 is directed towards a method of monitoring the efficacy of a treatment for a disease associated with aberrant mRNA splicing in a subject, comprising determining a first ratio of properly spliced isoforms to mis-spliced isoforms in a sample from the subject using the method of claim 1; administering a treatment for the disease to the subject; determining a subsequent ratio of properly spliced isoforms to mis-spliced isoforms in a sample from the subject using the method of claim 1; and comparing the first and subsequent ratios, wherein a ratio in the second sample is higher than the ratio in the subsequent sample indicates that the treatment is effective. 
Claims 1-8 and 10 involve the patent-ineligible concept of an abstract process. Claims 1 requires determining a ratio of the properly spliced isoforms to the mis-spliced isoforms in the sample. Claim 2 requires determining a ratio of the properly spliced isoforms to the mis-spliced isoforms of the one or more selected mRNAs in the sample. Determining a ratio is a mathematical calculation. Once the data has been quantitatively determined, ratios can be calculated in the human head. Methods which can be 
Claim 2 further recites a preamble and a wherein clause that is directed to indicating the presence of a disease associated with aberrant mRNA splicing. A natural correlation is an unpatentable phenomenon. The correlation between the ratio of properly spliced to mis-spliced isoforms and the presence of a disease associated with aberrant mRNA splicing is a correlation that preexists in the human subject which is an unpatentable phenomenon. The claim recites the ratio is indicative of the presence of a disease. The association between the ratio of properly spliced to mis-spliced isoforms and a disease associated with aberrant mRNA splicing is a law of nature/natural phenomenon, and is thus, unpatentable.
Claim 3 recites a wherein clause that is directed to indicating that a treatment is effective. The claim requires determining a first ratio and a second subsequent ratio of properly spliced to mis-spliced isoforms. Once the data has been quantitatively determined, ratios can be calculated in the human head. Methods which can be performed in the human mind or by a human using a pen and paper are considered abstract ideas. Thus, the determining step constitutes an abstract process/idea. Additionally, the correlation between the comparison of the ratio of the second sample to the ratio of the first sample and the effectiveness of treatment is a correlation that preexists in the human subject which is an unpatentable phenomenon. The claim recites that the comparison between the first and second ratios indicates the effectiveness of the treatment. The association between the comparison of the first and 
The wherein clauses in claims 2 and 3 amount to no more than an “instruction to apply the natural law”. These wherein clauses do not require the user to do anything in light of the correlation. The wherein clauses fail to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”
Question 2 Prong 2 
The exceptions are not integrated into the practical application of the exceptions. The claims do not recite any additional elements that integrate the judicial exceptions into practical application of the exceptions. Claims 1 and 2 contain the additional steps of obtaining a sample from a subject, isolating extracellular mRNA from the sample, determining one or more mRNA in the sample, and quantitating the levels of the properly spliced isoforms and mis-spliced isoforms of the mRNA in the sample. Claim 3 contains the steps of determining a first ratio of properly spliced isoforms to mis-spliced isoforms, administering a treatment, and determining a second ratio of properly spliced isoforms to mis-spliced isoforms. These steps are performed to gather data required to perform the methods. It is thus extra-solution activity, and does not integrate the judicial exceptions into a practical application.
Claims 4-8 and 10 do not add any meaningful limitation to the abstract idea because they do not apply or use the judicial exception in a meaningful way. These 
Accordingly the claims are directed to judicial exceptions.
Question 2B
	The second step of Alice involves determining whether the remaining elements, either in isolation or in combination with the other non-patent eligible elements are sufficient to “transform the nature of the claim’ into a patent eligible application” Alice, 134 S.Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).
The claims are not sufficiently defined to provide a method which is significantly more than a statement of a natural principle for at least these reasons:
The claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. The art teaches collecting urine samples from subjects with muscle disease (Frearson et al. Clinical Science (1981) 61, 141-149; Gaggl et al. Int. J. Med. Sci. 2016, vol. 13, pp. 340-346); Su et al. J. Mol. Diagn. 2004 6(2): 101-107). The art teaches processing samples for measurement with electrospray ionization mass spectrometry (Gaggl p. 341, col. 2). Antoury teaches examining gene expression by qPCR and splicing by RT-PCR (Antoury, et al. Neurology April 18, 2017; 88 (16 supplement), Abstract). The art teaches total Gb3 as well as the isoforms Gb3-24 and Gb3-18 are given in nanograms per milligrams of urinary creatinine (Gaggl p. 341, col. 2). Antoury teaches 11 of 30 transcripts examined show differential splicing in DM1 as compared to DMD and UA subjects (Antoury, Abstract).
Alice Corp v. CLS Bank Int’l, 134 S.Ct. 2347, 2358-59 (2014)).
Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the judicial exception itself. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the step of determining the ratio of the properly spliced isoforms to the mis-spliced isoforms in the sample. The claims do not recite additional elements that amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaggl et al. Int. J. Med. Sci. 2016, vol. 13, pp. 340-346 (hereinafter “Gaggl”).

Regarding claim 1, Gaggl teaches urine samples were collected from patients with various degrees of left ventricular hypertrophy, a common feature in Fabry disease (FD) (Gaggl p. 341, col. 1). Figure 2 depicts data with respect to subjects suspicious for Fabry disease (Gaggl, Fig. 2). Gaggl teaches urinary Gb3 isoforms have been shown to detect FD (Gaggl, Abstract). Gaggl teaches samples were processed for measurement  as well as the isoforms Gb3-24 and Gb3-18 are given in nanograms per milligrams of urinary creatinine (Gaggl p. 341, col. 2). See Figure 2 comparing total urinary Gb3: creatinine (ng/mg), urinary Gb3-24:creatinine (ng/mg) and Gb3-24:18 isoform ratios. Gaggl teaches in 2596 patients the urinary Gb3 concentration could be determined. The mean total urinary Gb3:creatinine concentration was 236.8 (SD=175.5) ng/mg, the urinary Gb3-24:creatinine concentration was 38.7 (SD=29.3) ng/mg, and the mean urinary Gb3-24:18 ratio was 1.34 (SC-0.74) (Gaggl p. 342, col. 1).

Regarding claim 2, Gaggl teaches urine samples were collected from patients with various degrees of left ventricular hypertrophy, a common feature in Fabry disease (FD) (Gaggl p. 341, col. 1). Figure 2 depicts data with respect to subjects suspicious for Fabry disease (Gaggl, Fig. 2). Gaggl teaches urinary Gb3 isoforms have been shown to detect FD (Gaggl, Abstract). Gaggl teaches samples were processed for measurement with electrospray ionization mass spectrometry (Gaggl p. 341, col. 2). Gaggl teaches total Gb3 as well as the isoforms Gb3-24 and Gb3-18 are given in nanograms per milligrams of urinary creatinine (Gaggl p. 341, col. 2). See Figure 2 comparing total urinary Gb3: creatinine (ng/mg), urinary Gb3-24:creatinine (ng/mg) and Gb3-24:18 isoform ratios. Gaggl teaches in 2596 patients the urinary Gb3 concentration could be determined. The mean total urinary Gb3:creatinine concentration was 236.8 (SD=175.5) ng/mg, the urinary Gb3-24:creatinine concentration was 38.7 (SD=29.3) ng/mg, and the mean urinary Gb3-24:18 ratio was 1.34 (SC-0.74) (Gaggl p. 342, col. 1). Gaggl teaches subject with a urinary Gb3 concentration exceeding the predefined cut-off (Gb3-24:18 .

Claims 1-6 are rejected under 35 U.S.C. 102 as being anticipated by Antoury et al. Neurology April 18, 2017; 88 (16 supplement) (hereinafter “Antoury”). The examiner notes that the publication date of the Antoury reference is after the filing date of the provisional application to which the instant application claims priority. As discussed above, the provisional application does not support the instant claims, thus the instant claims benefit from the July 21, 2017 filing date of the PCT, after the publication date of the Antoury reference.

Regarding claim 1, Antoury teaches that human urine contains genetic markers of MD1 (myotonic dystrophy 1) and DMD (Duchenne muscular dystrophy) (Antoury, Abstract). Antoury teaches isolating exRNA from urine samples of individuals with DM1 and DMD, diseases associated with aberrant mRNA splicing and examining the integrity of the RNA from the samples by capillary gel electrophoresis, gene expression by qPCR, splicing by RT-PCR, and DMD deletion transcripts by sequencing (Antoury, Abstract). The samples included DM1 (N=18), DMD due to deletion mutations (N=3) and unaffected (UA) controls (N=16) (Antoury, Abstract). Antoury teaches quantifying gene expression by qPCR and splicing by RT-PCR. Antoury determined 11 of 30 transcripts examined show differential splicing in DM1 (properly spliced RNA) as compared to DMD and UA subjects and display the characteristic pattern found in muscle biopsies (representing subjects with properly spliced RNA) (Antoury, Abstract). 

Regarding claims 2 and 6, Antoury teaches that human urine contains genetic markers of MD1 (myotonic dystrophy 1) and DMD (Duchenne muscular dystrophy) (Antoury, Abstract) (claim 6). Antoury teaches isolating exRNA from urine samples of individuals with DM1 and DMD, diseases associated with aberrant mRNA splicing and examining the integrity of the RNA from the samples by capillary gel electrophoresis, gene expression by qPCR, splicing by RT-PCR, and DMD deletion transcripts by sequencing (Antoury, Abstract). The samples included DM1 (N=18), DMD due to deletion mutations (N=3) and unaffected (UA) controls (N=16) (Antoury, Abstract). Antoury teaches quantifying gene expression by qPCR and splicing by RT-PCR. Antoury determined 11 of 30 transcripts examined show differential splicing in DM1 (properly spliced RNA) as compared to DMD and UA subjects (having mis-spliced RNA) and display the characteristic pattern found in muscle biopsies (representing subjects with properly spliced RNA) (Antoury, Abstract). Thus, Antoury teaches quantifying properly spliced isoforms in a subject and comparing them to mis-spliced isoforms in a subject. Antoury teaches in DMD subjects, sequencing of urine exRNA confirms the presence of dystrophin gene deletions (Antoury, Abstract), thus indicating the presence of a disease associated with aberrant mRNA splicing. 

Regarding claims 3-5, Antoury teaches that human urine contains genetic markers of MD1 (myotonic dystrophy 1) and DMD (Duchenne muscular dystrophy) 
Antoury teaches in DMD subjects, sequencing of urine exRNA confirms the presence of dystrophin gene deletions (mis-spliced RNA) amenable to therapeutic exon-skipping (splice altering) ASOs (antisense oligonucleotides) (Antoury, Abstract) (claims 4, 5). The surprising ability to monitor mRNA splicing outcomes in urine may reduce or eliminate the need for muscle biopsies to follow therapeutic ASO effects in DM1 and DMD (Antoury, Abstract). Thus, Antoury teaches determining a first ratio of properly spliced isoforms to mis-spliced isoforms as described in claim 1, above, and administering a treatment (ASOs). Antoury inherently teaches determining a second ratio of properly spliced isoforms to mis-spliced isoforms: following therapeutic ASO effects in DM1 and DMD. Diseases that are amenable to treatment are necessarily going to have a higher first ratio of relevant mis-spliced RNAs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0057624 to Potashkin (hereinafter “Potashkin”) in view of Gaggl et al. Int. J. Med. Sci. 2016, vol. 13, pp. 340-346 (hereinafter “Gaggl”) or Su et al. J. Mol. Diagn. 2004 6(2): 101-107 (hereinafter “Su”). 

Regarding claim 1, Potashkin teaches a method of diagnosing a neurodegenerative disease (Potashkin, Abstract). Potashkin teaches extracting RNA from blood (i.e., by using the Promega SV total RNA isolation system) (Potashkin para. [0038]). Potashkin teaches assaying the RNA for the amounts of delta.FosB and FosB mRNAs (Potashkin para. [0034]). Potashkin teaches calculating the ratio of delta.FosB mRNA to the amount of FosB mRNA in the RNA (Potashkin para. [0034]). 
Potashkin does not teach obtaining a sample comprising urine from a subject.
However, Gaggl teaches compared to blood sampling, urine testing is easily applied, non-invasive, and cost-saving, especially in large cohorts (Gaggl p. 345, col. 1). Su teaches sample collection of urine is non-invasive, and isolation of DNA from 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Potashkin to use urine samples because it was well known in the art that urine is easier to collect than serum or plasma, it doesn’t require any specialized equipment, and it can be collected noninvasively without any needles or biopsies.

Regarding claim 2, Potashkin teaches a method of diagnosing a neurodegenerative disease (Potaskin, Abstract). Potashkin teaches extracting RNA from the blood (i.e., by using the Promega SV total RNA isolation system) (Potashkin para. [0038]). Potashkin teaches assaying the RNA for the amounts of delta.FosB and FosB mRNAs (Potashkin para. [0034]). Potashkin teaches calculating the ratio of delta.FosB mRNA to the amount of FosB mRNA in the RNA (Potashkin para. [0034]). Potashkin teaches the amount of delta.FosB mRNA or the ratio of the amount of delta.FosB mRNA to the amount of FosB mRNA is increased in patients with Parkinson’s Disease (Potashkin para. [0057]).
Potashkin does not teach obtaining a sample comprising urine from a subject.
However, Gaggl teaches compared to blood sampling, urine testing is easily applied, non-invasive, and cost-saving, especially in large cohorts (Gaggl p. 345, col. 1). Su teaches sample collection of urine is non-invasive, and isolation of DNA from urine is technically easier than from serum or plasma, due to the low protein content of urine (Su p. 101, col. 2).


Regarding claim 3, Potashkin in view of Gaggl or Su teach all of the limitations of claim 1 as described above. Potashkin further teaches an increase in the amount of delta.FosB mRNA or the ratio of delta.FosB mRNA to the amount of FosB mRNA in the RNA indicates that one treatment is ineffective, whereas no change in the amount of delta.FosB mRNA or the ratio of the amount of delta.FosB mRNA to the amount of FosB mRNA or a decrease in the ratio of the amount of delta.FosB mRNA to the amount of FosB mRNA indicates that the treatment is effective (Potashkin para. [0034]).

Claim 7 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Antoury et al. Neurology April 18, 2017; 88 (16 supplement) (hereinafter “Antoury”) in view of Nakamori et al. Ann Neurol 2013 74:862-872 (hereinafter “Nakamori”).

Regarding claim 7, Antoury teaches that human urine contains genetic markers of MD1 (myotonic dystrophy 1) and DMD (Duchenne muscular dystrophy) (Antoury, Abstract) (claim 6). Antoury teaches isolating exRNA from urine samples of individuals with DM1 and DMD, diseases associated with aberrant mRNA splicing and examining 
Antoury does not teach wherein the disease is myotonic dystrophy type 1 (DM1), and wherein the one or more selected mRNAs is selected from the group consisting of the transcript for insulin receptor (INSR); muscleblind like splicing regulator 2 (MBNL2); SOS Ras/Rac guanine nucleotide exchange factor 1 (SOS 1); cytoplasmic linker associated protein 1 (CLASPI); muscleblind like splicing regulator 1 (MBNL1); mitogen-activated protein kinase kinase kinase 4 (MAP3K4); nuclear factor I X (NFIX); nuclear receptor corepressor 2 (NCOR2); VPS39, HOPS complex subunit (VPS39); and microtubule associated protein tau (MAPT).
Regarding claim 10, Antoury not teach wherein the one or more selected mRNAs is selected from the group consisting of the transcript for insulin receptor 

However, Nakamori teaches developing RNA splicing biomarkers of disease severity and therapeutic response in myotonic dystrophy type 1 and type 2 (Nakamori, Abstract). Nakamori teaches the largest effect on alternative splicing observed was an increase in the skipping of SOS1 exon 25, a splicing outcome that inhibits signaling pathways involved in muscle hypertrophy (Nakamori p. 871, col. 1). See also Table 1 showing the effects of myotonic dystrophy on the regulation of alternative splice events SOS1 exon 25, INSR exon 11, MBNL1 exon 7 and MBNL2 exon 7.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of isolating exRNA from urine samples and analyzing the gene expression as taught by Antoury to include the RNA splicing biomarkers of Nakatomi to assess disease severity and therapeutic response in myotonic dystrophy.


 No claims are allowed.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        


/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        
.